DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on October 27, 2022. Claims 1-25 are pending. Claims 1, 6, 8, 12, 15, 16, 19, 22 and 23 are amended.

Response to Arguments
Referring to the objection to the specification for a lack of antecedent basis of ‘competency data’ recited in claims 8, 16 and 23, Applicant’s amendments to the claims are acknowledged. As such, the objection to the specification is withdrawn.

Referring to the 35 USC 101 rejection of claims 1, 3, 6, 7-13, 15-20 and 22-25, Applicant’s amendments have been considered but do not overcome the current 101 rejection. Specifically, the amendment of the computation of the plurality of bias scores for said plurality of data fields of interest based on said data, wherein each said bias score of said plurality of bias scores is a quantitative assessment of a bias in a corresponding data field of said plurality of data fields of interest, as presented by Applicant does not amount to significantly more than the abstract idea. The computation can be performed in the human mind or on paper. Furthermore the display of the bias matrix based on the mental calculations of a plurality of bias scores is insignificant extra solution activity, as addressed in the rejection below and is therefore not patent eligible. As such, the 35 USC 101 rejection of the aforenoted claims is maintained and further in view of the amended grounds of rejection based on the amended claims. 


Applicant’s arguments filed on October 27, 2022 with respect to claims 1-25 have been considered but are moot in view of the new grounds of rejection.

Claim Remarks
The computer program product comprising a computer readable storage medium as recited in claims 19-25 is interpreted as reciting statutory subject matter because paragraph 95 of the instant specification defines the term ‘computer readable storage medium’ as not to be construed as being transitory signals per se. 

Claim Rejections - 35 USC § 101
Claims 1, 2, 6, 7-13, 15-20 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 12 and 19 recite identifying a plurality of data fields of interest; receiving data for each of said plurality of data fields of interest; computing a plurality of bias scores for said plurality of data fields of interest based on said data, wherein each bias score of said plurality of bias scores is a quantitative assessment of a bias in a corresponding data field of said plurality of data fields of interest; developing a bias matrix with said plurality of bias scores; and displaying said bias matrix to a first user.
 
The limitation of ‘computing a plurality of bias scores for said plurality of data fields of interest based on said data, wherein each bias score of said plurality of bias scores is a quantitative assessment of a bias in a corresponding data field of said plurality of data fields of interest’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” (claims 12 and 19) nothing in the claim limitations precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “computing” in the context of these claims encompasses the user manually calculating the bias score/s for the data fields of interest on paper. Similarly, the limitation of developing a bias matrix with said plurality of bias scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language (claims 12 and 19), “developing” in the context of these claims encompasses the user mentally or on paper constructing a grouping or matrix of the bias scores that the user manually calculated on paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 12 and 19 recite an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claims the additional steps of  ‘identifying a plurality of data fields of interest’ and ‘receiving data for each of plurality of data fields of interest’ and ‘displaying the bias matrix to a first user’.

The identifying and receiving steps are recited at a high level of generality (i.e. as a general means of identifying a plurality of data fields of interest and receiving data pertaining to said a plurality of data fields of interest) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Furthermore, the displaying step is also recited at a high level of generality (i.e. as a general means of displaying the results of the computation of the bias scores to a user) and amounts to insignificant extra-solution activity.

The combination of these additional steps is no more than mere instructions to apply the exception using generic computer components (i.e. the processor in claims 12 and 19). Accordingly, even in combination, these additional steps do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to
 integration of the abstract idea into a practical application, the processor is a generic computer processor which performs the identifying, receiving and displaying steps. Furthermore, these functions are similar to those found by the courts to be well- understood, routine, and conventional when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, namely Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory) and O/P Techs. (determining an estimated outcome and setting a price). As such, the identifying, receiving and displaying steps are well understood, routine and conventional activity performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 13 and 20 depend from claims 1, 12 and 19 and thus includes all the limitations of claims 1, 12 and 19 respectively, therefore claims 2, 13 and 20 recite the same abstract idea of "mental process". Claims 2, 13 and 20 furthermore recite that the receiving data step comprises accepting user input from a second user and harvesting social media for social media data for said second user, which is considered as mere data gathering, similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). As such, the steps are considered insignificant extra solution activity and do not amount to significantly more than the judicial exception. Claims 2, 13 and 20 are therefore not patent eligible.

Claims 6, 15 and 22 depend from claims 1, 12 and 19 and thus includes all the limitations of claims 1, 12 and 19 respectively, therefore claims 6, 15 and 22 recite the same abstract idea of "mental process". Claims 6, 15 and 22 furthermore recite aggregating said data into one or more data field groups wherein each of said one or more data field groups is associated with a data field of interest; and evaluating an output for each of said one or more data field groups wherein said output is a bias score, which are also mental steps that can be performed in the human mind and are considered insignificant extra solution activity and do not amount to significantly more than the judicial exception. Claims 6, 15 and 22 are therefore not patent eligible.

Claim 7 depends from claim 6 and thus includes all the limitations of claim 6 and 1, therefore claim 7 recites the same abstract idea of "mental process". Claim 7 furthermore recites that said computing one or more bias scores further comprises: classifying one or more types of bias into bias classifications, which is a mental step that can be performed in the human mind and is considered insignificant extra solution activity and does not amount to significantly more than the judicial exception. Claim 7 is therefore not patent eligible.

Claims 8, 16 and 23 depend from claims 1, 12 and 19 and thus includes all the limitations of claims 1, 12 and 19 respectively, therefore claims 8, 16 and 23 recite the same abstract idea of "mental process". Claims 8, 16 and 23 furthermore recite that said data comprises at least competency data and awareness data, wherein said competency data includes at least one of education data and career data, which is considered mere data gathering, similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). As such, the step is considered insignificant extra solution activity and does not amount to significantly more than the judicial exception. Claims 8, 16 and 23 are therefore not patent eligible.



Claims 9, 17 and 24 depend from claims 1, 12 and 19 and thus includes all the limitations of claims 1, 12 and 19 respectively, therefore claims 9, 17 and 24 recite the same abstract idea of "mental process". Claims 9, 17 and 24 furthermore recite that at least one of said one or more data fields are selected from the group consisting of background and personality, which is considered mere data gathering, similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). As such, the step is considered insignificant extra solution activity and does not amount to significantly more than the judicial exception. Claims 9, 17 and 24 are therefore not patent eligible.

Claims 10, 18 and 25 depend from claims 1, 12 and 19 and thus includes all the limitations of claims 1, 12 and 19 respectively, therefore claims 10, 18 and 25 recite the same abstract idea of "mental process". Claims 10, 18 and 25 furthermore recite that said bias matrix is respectively computed for each member of a group of users, and wherein each of the one or more bias scores is respectively associated with each member, which are also mental steps that can be performed in the human mind and are considered insignificant extra solution activity and do not amount to significantly more than the judicial exception. Claims 10, 18 and 25 are therefore not patent eligible.

Claim 11 depends from claim 10 and thus includes all the limitations of claim 10 and 1, therefore claim 11 recites the same abstract idea of "mental process". Claim 11 furthermore recites that said respective bias matrix for each member is aggregated into a group bias matrix, and wherein said group bias matrix is associated with a collective bias of said group of users, which is a mental step that can be performed in the human mind and is considered insignificant extra solution activity and does not amount to significantly more than the judicial exception. Claim 11 is therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,285,973 issued to Gable, and further in view of US 2019/0354935 by Hanratty et al (hereafter Hanratty).
	Referring to claim 1, Gable discloses a computer-implemented method [Abstract], said method comprising:
identifying a plurality of data fields of interest [content provided or broadcast to participants pertaining to subject areas such as health, nutrition etc., col. 4, lines 24-43; attributes 420 such as social issues, education etc., see Fig 4, col. 9, lines 26-36; topics comprising headlines from one or more news sources, col. 11, lines 7-10, Fig 13];
receiving data for each of said plurality of data fields of interest [participants rate the content for bias or rate bias of the content providers and/or sources of information, col. 4, lines 44-48; user selects rating for each attribute, col. 9, lines 30-32, Fig 4, element 410; participant presented with option of rating the bias of the headline topic 1310, col 11, lines 13-15, Fig 13];
computing one or more bias scores for said plurality of data fields of interest based on said data [an overall bias rating is formulated, col. 7, lines 5-13; ‘Allsides Bias rating’ is ‘Center’, see Fig 2B]; and
displaying said bias scores to a first user [see displayed ‘Allsides Bias rating’ of ‘Center’ in Fig 2B; see Fig 17 and relevant portions of specification; participant bias score 440 is displayed to the user, col. 9, line 60, Fig 4; bias rating for each of the content displayed associated with topic is displayed, col. 14, lines 21-49].
	Referring to claim 1, while Gable discloses all of the above claimed subject matter, and also discloses displaying bias scores pertaining to content, content providers or sources of information [Fig 2B, 4, 13 and relevant portions of specification], it remains silent as to each of the plurality of bias scores being a quantitative assessment of a bias in a corresponding data field of said data fields of interest; and developing a bias matrix with said plurality of bias scores.  Hanratty teaches generating a profile in the form of a matrix of scores which describe a user’s bias toward various groups over time e.g. the output comprises building a profile of the first user comprising quantified measures of two or more detected biases of the first user based on instances of a respective two of more types of indicative action detected from past communication events [para 58]. 
	Gable and Hanratty are analogous art because they are directed to the same field of endeavor- generation and visualization of bias scores or ratings of content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bias rating calculation and visualization system of Gables to include displaying the calculated bias scores as a matrix or table and displaying the table or matrix comprising the calculated bias scores, as taught by Sinha.
	The ordinary skilled artisan would have been motivated to modify the bias score generation and visualization of Gables to include the generating the bias matrix profile of Hanratty comprising each of the plurality of bias scores being a quantitative assessment of a bias in a corresponding action (data field of said data fields of interest) because it would enable detection and mitigation of detected human bias in order to enable more effective operation of a networked communication system [Hanratty, para 5, 7] and because Gable’s generation of a user’s overall bias rating score is further refined by Hanratty’s teaching of a profile comprising a bias matrix of a plurality of scores corresponding to indicative actions. 

	Referring to claim 12, the limitations of the claim are similar to those of claim 1 above in the form of a system [Gable, Abstract; Fig 1; media analysis system, col. 3, lines 7-11], said system comprising: a memory [Gable, col. 3, lines 22-25]; and a processor in communication with said memory, said processor being configured to perform operations [Gable, processor, instructions, col. 3, lines 25-29]. As such, claim 12 is rejected for the same reasons as claim 1 above.

	Referring to claim 19, the limitations of the claim are similar to those of claim 1 above in the form of a computer program [Gable, instructions, col. 3, lines 25-29]. As such, claim 19 is rejected for the same reasons as claim 1 above.
	Referring to claims 2, 13 and 20, the combination of Gable/Hanratty discloses that said receiving data comprises: accepting user input data from a second user; and 
harvesting social media for social media data for said second user [Gable, bias rated participant interaction includes tracking and/or using activity of bias-rated participants e.g. social media activity e.g. participant’s likes or shares or third-party ratings, col. 12, lines 33-49].
	Referring to claims 3, 14 and 21, the combination of Gable/Hanratty discloses that said accepting user input data comprises: providing said second user with a prompt; and analyzing user results from said prompt [Gable, blind survey provided to participants for rating a news source, col. 12, lines 1-6, Fig 14A].
	Referring to claim 4, the combination of Gable/Hanratty discloses that said prompt comprises one or more inquiries of said second user [Gables, blind survey provided to participants for rating a news source, col. 12, lines 1-6, Fig 14A].
	Referring to claim 5, the combination of Gable/Hanratty discloses that said harvesting social media for social media data comprises: analyzing one or more user interactions with posts, wherein said posts include metadata associated with said data [Gable, the source bias rating includes sources such as a blog, col. 12, lines 50-63].
	Referring to claims 6, 15 and 22, the combination of Gable/Hanratty discloses that said computing one or more bias scores comprises: aggregating said data into one or more data field groups wherein each of said one or more data field groups is associated with a data field of interest; evaluating an output for each of said one or more data field groups wherein said output is a bias score [Gable, all sides bias rating calculated is an overall rating that is a combination of participant bias, content bias and source bias associated with the content, see Fig 3, col. 7, lines 18-42; Hanratty, bias score matrix, para 58].
	Referring to claim 7, the combination of Gable/Hanratty discloses that said computing one or more bias scores further comprises: classifying one or more types of bias into bias classifications [Gable, bias rating categories e.g. left, lean left, center, etc., or different viewpoints for content, col. 14, lines 32- col. 15, line 31; Fig 5, 6, 8A].
	Referring to claims 8, 16 and 23, the combination of Gable/Hanratty discloses that said data comprises at least competency data and awareness data, wherein said competency data includes at least one of education and career data [Gable, self-rating participant bias score 440 is calculated- Examiner submits that the self-rating participant bias score of a user provides the user with awareness and competence of his or her stance on attributes 420, Fig 4 and relevant portions of specification; Gable, bias is evaluated based on education, col. 4, lines 49-59].
	Referring to claims 9, 17 and 24, the combination of Gable/Hanratty discloses that at least one of said one or more data fields are selected from the group consisting of background and personality [Gable, bias can be based on factors such as race, ethnicity, geography, etc., col. 4 lines 49-59].
	Referring to claims 10, 18 and 25, the combination of Gable/Hanratty discloses that said bias matrix is respectively computed for each member of a group of users, and wherein each of the one or more bias scores is respectively associated with each member [Gable, participant bias score 440 is associated with participant using the self-rating dashboard, col. 9, line 60 – col. 10, line 3, Fig 4; Hanratty, profile in the form of matrix of bias scores is created for each user, para 58; plurality of profiles of other users, para 41].

Novel and non-obvious matter
The following is a statement of reasons for the indication of novel and non-obvious matter:  
	Referring to claim 11, the prior art does not teach that said respective bias matrix for each member is aggregated into a group bias matrix, and wherein said group bias matrix is associated with a collective bias of said group of users, in combination with all claimed limitations of the claim and the claims from which it depends. 
	The closest prior art Hanratty discloses generating a matrix of bias scores within a profile for each of a plurality of users [para 58, 41], however it does not disclose aggregating the bias matrix for each member into a group bias matrix that is associated with a collective bias of said group of users, as claimed.
	The closest prior art Sinha discloses generating group bias and individual bias scores [para 110-111; Fig 6], however it does not disclose generating or aggregating a bias matrix for each member into a group bias matrix that is associated with a collective bias of said group of users, as claimed. 
	It is for these reasons that the claim defines over the prior art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167